                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                     Civil Action No. 1:16-cv-08637
 LITIGATION
                                                     Judge Thomas M. Durkin
 This Document Relates to:                           Magistrate Judge Jeffrey T. Gilbert

 WZ Franchise Corporation v. Tyson Foods, Inc.       Jury Trial Demanded
 et al., Case No. 1:20-cv-05204


                                  AMENDED COMPLAINT
        1.     Plaintiff WZ Franchise Corporation (“Wing Zone”) hereby amends its Complaint

(ECF 1) in Case No. 1:20-cv-05204, and its claims and allegations in the Direct Action

Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re Broiler

Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated

Complaint”), to name the following Defendants: Utrecht-America Holdings, Inc. and its

subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-

America Finance Co. (collectively “Rabobank”); and Keystone Foods LLC and its wholly owned

subsidiaries and affiliated entities Keystone Foods Corporation, Equity Group Eufaula Division,

LLC, Equity Group Kentucky Division LLC, and Equity Group Georgia Division LLC

(collectively “Keystone”).

        2.     Wing Zone incorporates by reference the factual allegations and reservations of

rights contained in the DAP Amended Consolidated Complaint, amending its row in Section II’s

Chart of Direct-Action Plaintiff Cases as follows:




                                                1
                     Operative
                    Complaint
                                        Named                  Named-Co-
                     (Reference
 Plaintiff Name                     Defendants (Not            Conspirators       Causes of Action
                    is to Sealed
                                      Previously                 (if any)
                     Version, if
                                      Dismissed)
                    applicable)
 WZ Franchise       ECF 3831-1     Agri Stats; Amick;        Allen Harim;     Count I (Sherman Act Claim for
 Corporation                       Case; Claxton;            Fieldale;        All Anticompetitive Conduct)
                                   Foster Farms;             Defendant
                                   George's; Harrison;       Family Co-
                                   House of Raeford;         Conspirators
                                   Koch; Mar-Jac;
                                   Mountaire; O.K.
                                   Foods; Peco;
                                   Perdue; Pilgrim’s;
                                   Sanderson;
                                   Simmons; Tyson;
                                   Wayne; Rabobank;
                                   Keystone



                                         PRAYER FOR RELIEF

WHEREFORE, Wing Zone respectfully requests that the Court:

          A.      Enter joint and several judgments against Defendants in favor of Wing Zone;

          B.      Award Wing Zone damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Wing Zone against Defendants in an amount to be trebled as provided by law;

          C.      Award Wing Zone post-judgment interest as provided by law, with such interest

to be awarded at the highest legal rate;

          D.      Award Wing Zone’s attorneys’ fees, litigation expenses, and costs, as provided by

law; and

          E.      Grant Wing Zone such other and further relief that the Court may deem just and

proper.

                                              JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Wing Zone demands a trial by jury on



                                                         2
all issues so triable.

Dated: March 1, 2021         Respectfully submitted,

                             WZ FRANCHISE CORPORATION

                             By: /s/    Lori P. Lustrin
                             Robert W. Turken (pro hac vice)
                             Lori P. Lustrin (pro hac vice)
                             Scott N. Wagner (pro hac vice)
                             BILZIN SUMBERG BAENA PRICE &
                             AXELROD LLP
                             1450 Brickell Ave., Suite 2300
                             Miami, Florida 33131-3456
                             Telephone: 305-374-7580
                             Facsimile: 305-374-7593
                             rturken@bilzin.com
                             llustrin@bilzin.com
                             swagner@bilzin.com

                             Andrew P. Bleiman
                             MARKS & KLEIN, LLP
                             1363 Shermer Road, Suite 318
                             Northbrook, Illinois 60062
                             Telephone: 312-206-5162
                             Facsimile: 312-420-5568
                             andrew@marksklein.com




                         3
